Decree modified by adding thereto a provision that the executrix shall not be finally discharged until she has accounted for the proceeds of the sale of the real estate and as thus modified affirmed, with costs. All concur. (The decree confirms the report of a referee and overrules the exceptions of the State, and directs the expenses and fees of the reference be taxed against the claimant, on a claim against an estate for workmen’s compensation payments.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.